In the
 United States Court of Appeals
                 For the Seventh Circuit
                          ____________

No. 00-3314
THOMAS E. HEINZ AND RICHARD J. SCHMITT, JR.,
                                            Plaintiffs-Appellants,
                                 v.

CENTRAL LABORERS’ PENSION FUND,
                                              Defendant-Appellee.
                          ____________
           Appeal from the United States District Court
        for the Central District of Illinois, Peoria Division.
        No. 99-CV-1388—Joe Billy McDade, Chief Judge.
                          ____________
ARGUED FEBRUARY 12, 2001—DECIDED SEPTEMBER 13, 2002
                    ____________


  Before CUDAHY, ROVNER, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. We are asked to decide wheth-
er a pension plan amendment which expands the types
of post-retirement employment that trigger mandatory
suspension of early retirement benefits violates ERISA’s
“anti-cutback” rule, 29 U.S.C. § 1054(g), when applied to
suspend the benefits of the plaintiffs, who retired before the
amendment. The district court, relying on Spacek v. Mari-
time Ass’n, 134 F.3d 283 (5th Cir. 1998), granted judg-
ment on the pleadings in favor of the defendant pen-
sion fund. We reject the Fifth Circuit’s interpretation
of 29 U.S.C. § 1054(g) and hold that the amendment,
2                                                    No. 00-3314

which had the effect of reducing the plaintiffs’ early re-
tirement benefits, violates the anti-cutback rule.1


                      I. BACKGROUND
  The facts are not in dispute. Plaintiffs Thomas E. Heinz
and Richard J. Schmitt, Jr., are participants in a multi-
employer pension plan administered by defendant Central
Laborers’ Pension Fund. Both plaintiffs, who were 39
years old when they retired in 1996, qualified for and be-
gan receiving monthly benefits payments under a “service-
only pension,” which was available to participants who
retired at any age, so long as they had earned 30 or more
pension credits. The monthly payments available under
the service-only pension were the same as those available
at normal retirement age—that is, the benefits were not
actuarially reduced to take into account that payments
began at an earlier age and would continue over a longer
period. The monthly amount was determined based on
the contribution rates at which the required 30 pension
credits were earned.
  Under the plan, monthly benefit payments for those
retiring before age 60, like the plaintiffs, were subject
to suspension for periods during which the participants
worked in certain “disqualifying employment.” At the time
of plaintiffs’ retirement, disqualifying employment was de-
fined in the plan (for employees retiring before age 60) as
employment:
    in a job classification of any type specified and
    covered in a collective bargaining agreement or


1
  Because this opinion conflicts with the Fifth Circuit’s decision
in Spacek, it has been circulated pursuant to Circuit Rule 40(e) to
all members of the court in regular active service. A majority did
not wish to hear the case en banc. Judge Evans voted to grant re-
hearing en banc.
No. 00-3314                                                      3

    in any occupation or job classification where contri-
    butions are to be made to the Fund pursuant to a
    written agreement (either as a union or non-union
    construction worker).
After their retirement, plaintiffs obtained jobs as super-
visors in the construction industry, which was not disquali-
fying under the existing definition. For two years the
plaintiffs worked as construction supervisors while col-
lecting monthly pension benefits. Then, in 1998, the plan
was amended and the definition of disqualifying employ-
ment was expanded to include (for participants who re-
tired before age 53) work “in any capacity in the construc-
tion industry (either as a union or non-union construction
worker).”2 The Fund construed this amended definition
as covering plaintiffs’ supervisory work and suspended
their monthly benefit payments.
  The plaintiffs sued the Fund and, on cross motions for
judgment on the pleadings, the district court entered judg-
ment for the Fund. The district court, after careful analysis,
held first, that the anti-cutback rule does not apply to
suspensions of early retirement benefits payments trig-
gered by disqualifying employment, and second, that the
Fund’s interpretation of the amended definition of disquali-
fying employment to include supervisory work was not
arbitrary and capricious. The plaintiffs appeal on both
grounds.



2
   The amended plan distinguished between early retirement ben-
efits that accrued before and after the amendment. For partici-
pants who retire before age 53, the amended definition of disquali-
fying employment quoted above applied to early retirement
benefits that accrued before the amendment; benefits accru-
ing after the amendment were subject to suspension for any
kind of post-retirement work. (Amendment No. 7, Section 6.7(b)
& (c).)
4                                               No. 00-3314

                      II. ANALYSIS
  ERISA does not require employers to provide pension
or early retirement benefits, or mandate a particular level
of benefits. Hickey v. Chicago Truck Drivers, Helpers and
Warehouse Workers Union, 980 F.2d 465, 468 (7th Cir.
1992). Instead, “ERISA protects the benefits described in
the Plan by ensuring that, if a pensioner is promised a
benefit and fulfills the conditions required to receive it,
the pensioner will actually receive the described and
promised benefit.” Id. at 469. ERISA protects benefits
from forfeiture through detailed rules regulating vesting
and accrual rates, which ensure the participant’s right
to receive promised benefits notwithstanding his or her
consent to plan provisions that would otherwise require
forfeiture. See JOHN H. LANGBEIN & BRUCE A. WOLK,
PENSION AND EMPLOYEE BENEFIT LAW 121-22 (3d ed. 2000).
  One limited exception to the non-forfeiture rules is that
pension plans may contain provisions requiring the sus-
pension of monthly benefit payments if a participant
works in certain jobs after retirement. See 29 U.S.C.
§ 1053(a)(3)(B)(ii); ERISA § 203(a)(3)(B). Under this
exception, multiemployer plans may provide for suspen-
sion of benefit payments if the retiree works “in the
same trade or craft, and the same geographic area cov-
ered by the plan.” Id. For early retirement benefits, plans
may contain even broader limitations on re-employment,
according to a Department of Labor regulation promul-
gated under ERISA § 203(a)(3)(B). See 29 C.F.R.
§ 2530.203-3(a). The plaintiffs do not contend that the
restrictions on post-retirement employment contained in
the plan, either before or after the 1998 amendment, vio-
late these restrictions. Instead, they assert that the amend-
ment, which expanded the scope of disqualifying employ-
ment, violated the anti-cutback rule of § 1054(g). We review
de novo the district court’s decision to grant judgment
No. 00-3314                                                    5

on the pleadings in favor of the Fund. See Velasco v. Ill.
Dept. of Human Servs., 246 F.3d 1010, 1016 (7th Cir. 2001).


A. Plan Amendments Under 29 U.S.C. § 1054(g)
  Plan amendments are permitted under ERISA, see 29
U.S.C. § 1102(b)(3), but an amendment may not decrease
benefits that have already accrued. See LANGBEIN & WOLK,
supra at 160. According to paragraph (1) of the anti-cutback
rule:
    The accrued benefit of a participant under a plan
    may not be decreased by an amendment of the plan,
    other than an amendment described in section
    1082(c)(8) or 1441 of this title.
29 U.S.C. § 1054(g)(1); ERISA § 204(g)(1).3 “Accrued benefit”
is defined under ERISA as “the individual’s accrued benefit
determined under the plan . . . expressed in the form of an
annual benefit commencing at normal retirement age.” 29
U.S.C. § 1002(23). This definition has been interpreted to
include retirement benefits and to exclude “ancillary
benefits not directly related to retirement benefits” like
insurance or disability benefits, see 26 C.F.R. 1.411(a)-7;
Hickey, 980 F.2d at 468, and some courts, relying on this
definition, have held that early retirement benefits were
likewise excluded. See Meridith v. Allsteel, Inc., 11 F.3d
1354, 1359-60 (7th Cir. 1993), overruled by Ahng v. Allsteel,
Inc., 96 F.3d 1033, 1036 (7th Cir. 1996); Bencivenga v.
Western Penn. Teamsters and Employees Pension Fund, 763
F.2d 574, 577-78 (3d Cir. 1985).



3
  The two stated exceptions relate to cases of “substantial
business hardship” (29 U.S.C. § 1082(c)(8)) and terminated multi-
employer plans (29 U.S.C. § 1441). The Fund does not assert that
either exception applies.
6                                                      No. 00-3314

  Paragraph (2) of § 1054(g), added by the Retirement
Equity Act of 1984, P.L. 98-397, makes clear, however, that
early retirement benefits are within the protection of the
anti-cutback rule. Under that new provision, the test is
not whether the amendment decreases “accrued benefits,”
but rather whether the amendment “has the effect of—
eliminating or reducing” early retirement benefits attribut-
able to service before the amendment:
    For purposes of paragraph (1), a plan amendment
    which has the effect of—
         (A) eliminating or reducing an early retire-
         ment benefit or a retirement-type subsidy
         (as defined in regulations), or
         (B) eliminating an optional form of benefit,
    with respect to benefits attributable to service be-
    fore the amendment shall be treated as reducing
    accrued benefits. . . .
29 U.S.C. § 1054(g)(2); ERISA § 204(g)(2); see Ahng, 96 F.3d
at 1036; Arndt v. Security Bank S.S.B. Employees’ Pension
Plan, 182 F.3d 538, 540-41 (7th Cir. 1999).4 There is no
question that the benefits at issue here are “attributable
to service before the amendment” because the plaintiffs
had already retired when the plan was amended. The
only question, then, is whether the 1998 plan amend-
ment “has the effect of—eliminating or reducing” the plain-
tiffs’ early retirement benefit.


4
  For simplicity, we will refer to the plaintiffs’ benefit as an early
retirement benefit, without intending any substantive distinction
between that term and “retirement-type subsidies.” (On the
difference between the terms, see Arndt, 182 F.3d at 542; DAN M.
MCGILL & DONALD S. GRUBBS, JR., FUNDAMENTALS OF PRIVATE
PENSIONS, at 131-35 (Pension Research Council) (6th ed. 1989),
reprinted in LANGBEIN & WOLK, supra, at 447-48.)
No. 00-3314                                               7

   Before the amendment, plaintiffs had the right under the
plan to work as construction supervisors and continue to
receive their monthly benefit payments. When disqualify-
ing employment was redefined to include work “in any
capacity in the construction industry (either as a union
or non-union construction worker),” and when the Fund
applied that definition to supervisory work, the plain-
tiffs lost their right to work as construction supervisors
while collecting benefits.
  We conclude that plaintiffs’ loss of the option of work-
ing as construction supervisors was a reduction of
their early retirement benefits within the meaning of
§ 1054(g)(2). A participant’s benefits cannot be understood
without reference to the conditions imposed on receiving
those benefits, and an amendment placing materially
greater restrictions on the receipt of the benefit “reduces”
the benefit just as surely as a decrease in the size of
the monthly benefit payment. We have not before inter-
preted the prohibition in the anti-cutback rule as limited
to amendments that reduce the amount of the peri-
odic payment, and we find nothing in the language of
the rule that suggests such an interpretation. In Ahng,
for example, we held that the plaintiffs had stated a
claim for violation of § 1054(g) when they alleged that
a plan amendment changed the deadline by which the
employee must retire in order to receive supplemental early
retirement benefits. 96 F.3d at 1036-37; see also Bellas
v. CBS, Inc., 221 F.3d 517 (3d Cir. 2000) (plan amend-
ment that changed eligibility requirements for early
retirement benefits violated § 1054(g)). Similarly, in
Michael v. Riverside Cement Co. Pension Plan, 266 F.3d
1023, 1027-28 (9th Cir. 2001), the Ninth Circuit held that
an amendment that eliminated the plan’s “no-offset rule,”
which had allowed a participant to receive full early re-
tirement benefits without regard to the amount he already
received upon previous retirement, violated § 1054(g)
even though the amendment increased the plaintiff’s
8                                                      No. 00-3314

monthly benefit payment. Cf. Hickey, 980 F.2d at 468 (7th
Cir. 1992) (plan amendment that eliminated the partici-
pant’s right to cost-of-living adjustments violated the anti-
cutback rule).
   The Fund argues that these cases are distinguishable
because a change in the eligibility requirements, as in
Ahng for example, differs from a change in the conditions
triggering suspension of benefit payments in that the
former permanently reduces benefits or eliminates cer-
tain participants’ rights to benefits, whereas a suspension
is temporary. We find the distinction unconvincing. Al-
though with a suspension the interruption in benefit
payments is temporary, the retiree never recovers the
payments lost during the employment period. The amend-
ment thus “eliminates” monthly benefit payments for
participants who take certain jobs after retirement and
“reduces” the participant’s total early retirement benefits
by an amount determined by how long the disqualify-
ing work continues. Plaintiffs lost a valuable right they
had earned before the amendment—the right to continue
to work in the industry while receiving monthly bene-
fit payments—and that loss was permanent.5 In our judg-


5
   We respectfully believe that our dissenting colleague, by de-
scribing post-retirement income as a “bonus,” mischaracterizes
and underestimates the value of this right to plan participants,
who were entitled to count on that pay to supplement their
pension. There are other sources of such income, but compensat-
ing for lost income is more difficult the closer one is to retirement
(or as here, early retirement). Amendments that restrict post-
retirement employment most harshly affect those nearing re-
tirement and especially those who have already retired, who have
foregone other income-producing options which require long-term
planning (such as taking re-training classes or fortifying savings
and investment accounts). In this way, the amendment’s effect
in this case is like any reduction of benefits attributable to ser-
                                                        (continued...)
No. 00-3314                                                        9

ment, this was a reduction of early retirement benefits
within the plain meaning of § 1054(g)(2).6




5
  (...continued)
vice already performed—it disproportionately affects those with
greater service.
6
   The Fund also asserts that the amendment was necessary to
curb the practice of “double-dipping,” which it claims was de-
pleting fund assets. We note that the pre-amended plan already
provided for suspension of benefits if the retiree resumed work
in jobs for which contributions were made to the Fund, so it does
not appear that the amendment was aimed at “double-dipping” in
the sense of preventing a participant from accruing additional
benefits while drawing a pension. In any event, the anti-cutback
rule does not prohibit the Fund from curbing certain reemploy-
ment prospectively, that is, by using the new definition of dis-
qualifying employment to suspend the portion of the benefit pay-
ment attributable to service after the amendment. Cf. H.R. Rep.
No. 98-655, Pt. 2 at 26-27 (1984); S. Rep. No. 98-575, at 29,
reprinted in 1984 U.S.C.C.A.N. 2547, 2575. But there is no
question that at the time of plaintiffs’ retirement, the plan per-
mitted the very practice that the Fund now disparages—working
as construction supervisors while receiving benefits. We can see
no basis for inferring that Congress intended to exclude from the
anti-cutback rule amendments based on claims of financial
circumstances that fall short of the two exceptions identified
in § 1054(g)—for cases of substantial business hardship and for
terminated plans. See Central States Southeast and Southwest
Areas Pension Fund v. Bellmont Trucking Co., 788 F.2d 428, 433
(7th Cir. 1986) (“ ‘the enumeration of specific exclusions from the
operation of a statute is an indication that the statute should
apply to all cases not specifically excluded.’ ”) (quoting In re Cash
Currency Exchange, 762 F.2d 542, 552 (7th Cir. 1985)). The anti-
cutback rule, by protecting benefits attributable to service al-
ready performed, assures that the relatively greater effect on
retirees of any change is adequately weighed when determining
how to deal with financial contingencies.
10                                               No. 00-3314

B. Spacek v. Maritime Association
   The Fund points out, however, that “suspensions” are not
identified along with the prohibitions against decreases,
reductions, and elimination of benefits in the the anti-
cutback rule. The Fund relies on Spacek v. Maritime
Ass’n, 134 F.3d 283 (5th Cir. 1998), in which the Fifth
Circuit concluded that an amendment like the one in
this case did not violate the anti-cutback rule because
it concerned a “suspension” and not a “reduction” in bene-
fits.7 The Fifth Circuit supported its conclusion with: (1) an
examination of the use of the two terms under the statute
and related regulations; (2) the legislative history of the
Retirement Equity Act; and (3) a Treasury regulation
concerning the effect of suspensions on “accrued benefits.”
We respectfully conclude, however, that the Fifth Cir-
cuit’s arguments do not support its conclusion.


    1. Suspensions and reductions under ERISA.
  In Spacek, the court noted that “[t]hroughout the stat-
ute and corresponding regulations, the concepts of reduc-
tion of benefits and suspension of benefit payments are
used in distinct ways, often within a single provision.” 134
F.3d at 288-89 (citing 29 U.S.C. §§ 1441(a), 1341a(d) &
1342(d)(1)(A)(v); 29 C.F.R. § 2520.104b-4(a)(1)(iii)). From



7
   The Sixth Circuit, in Whisman v. Robbins, 55 F.3d 1140, 1147
(6th Cir. 1995), also stated that § 1054(g) did not apply to an
amendment allegedly expanding restrictions on post-retirement
employment because a “suspension” was not a “reduction or
elimination” of benefits. This statement, however, was dicta,
because the court held that the plaintiff would have lost even
under the pre-amendment version of the plan. Id. Moreover, the
court did not support its conclusion with any analysis, so the
opinion is not helpful to our task.
No. 00-3314                                                11

this the court reasoned that to interpret the prohibition
in the anti-cutback rule against amendments that re-
duce benefits as applying to suspensions would “make
the word ‘suspension’ redundant in all of these statutory
provisions and interpretive regulations.” Spacek, 134 F.3d
at 289. This redundancy, according to Spacek, would vio-
late the canon of statutory construction that every word
in a statute must be given meaning. Id.
  We disagree with the inference that Spacek draws from
the various provisions that refer to both reductions and
suspensions. Our interpretation of the anti-cutback rule
does not suggest that all suspensions are “reductions”
(or vice versa), only that if the suspension is pursuant
to an amendment that reduces benefits (attributable to
service before the amendment), then it is a reduction
within the anti-cutback rule. This interpretation does not
render the word “suspension” in the other provisions
redundant.
   For example, Spacek relies on various provisions in
Title IV of ERISA (relating to financially troubled and
terminated plans) that refer to both “reduction of bene-
fits” and “suspension of benefit payments”; according to
Spacek, to avoid redundancy, the former phrase must
be construed as excluding the latter. Id. But Spacek’s
identification of the two relevant phrases is too narrow; to
the extent the Title IV provisions identify two separate
categories, they are amendments that reduce benefits on
the one hand, and suspension of benefit payments, on the
other. Section 1441, governing plan terminations, is typical:
    (a) Amendment of plan by plan sponsor to reduce
    benefits, and suspension of benefit payments
    Notwithstanding sections 1053 and 1054 of this
    title, the plan sponsor of a terminated multiem-
    ployer plan to which section 1341a(d) of this title
    applies shall amend the plan to reduce benefits, and
12                                                   No. 00-3314

     shall suspend benefit payments, as required by
     this section.
29 U.S.C. § 1441(a) (emphasis added)8; see also 29 U.S.C.
§ 1425(a)(1) & 26 U.S.C. § 418D(a)(1) (plans in reorganiza-
tion may amend the plan to reduce benefits); 29 U.S.C.
§ 1426(a) & 26 U.S.C. § 418E(a) (insolvent plans may
suspend benefit payments); 29 U.S.C. § 1053 (a)(3)(E)(ii)
& 26 U.S.C. § 411(a)(3)(F) (exception to forfeiture rule
for amendments that reduce benefits under §§ 1441 or
1425, and suspension of benefit payments under §§ 1441
and 1426). Because the latter category (suspension of
benefit payments) includes suspensions not according to
any amendment, as in the case of insolvent plans, for
example, it is not rendered superfluous by interpreting
the amendment in this case as falling into the former
category (amendments that reduce benefits).9
  In other words, even crediting the reliability of any
inference about the anti-cutback rule that can be drawn
from the use of these phrases in various provisions relat-
ing to terminated or troubled plans, the most we can
infer is that a suspension of benefit payments not falling


8
  The reference to reduction and suspension in § 1341a, also
relied upon by the court in Spacek, see 134 F.3d at 289, is
derivative of section 1441, directing plan sponsors to “reduce
benefits and suspend benefit payments in accordance with section
1441 of this title.” 29 U.S.C. § 1341a(d).
9
   The reference to reduction and suspension in 29 U.S.C.
§ 1301(a)(8), which defines “non-forfeitable benefit” in the context
of termination insurance, is consistent with this analysis. It
states that the definition applies “whether or not the benefit
may subsequently be reduced or suspended by a plan amendment,
an occurrence of any condition, or operation of this chapter or
the Internal Revenue Code of 1986.” A suspension of benefits in
the case of an insolvent plan would be a suspension “by opera-
tion of this chapter” and not a reduction “by plan amendment.”
No. 00-3314                                                    13

into the first category—amendments that reduce benefits—
should be excluded from the anti-cutback rule. But other
than in the case of insolvent or terminated plans, an
administrator’s authority to suspend benefits must come
from the plan. And as we noted before, no one is disput-
ing that the suspension in this case would be proper if
it were contained in the original plan. It is the propriety
of the amendment to the plan that is at issue in this
case, and not the suspension itself, and therefore we can-
not infer from the distinction made in Title IV between
suspensions of benefit payments and amendments that
reduce benefits that the amendment in this case is be-
yond the anti-cutback rule.10


10
   The Fifth Circuit also relies on a Department of Labor regula-
tion, 29 C.F.R. § 2520.104b-4(a)(1)(iii), which requires notice of
plan provisions “under which the present benefit payment may
be reduced, changed, terminated, forfeited or suspended.” Under
the Fifth Circuit’s reasoning, this list of overlapping terms
creates a whole host of redundancy problems unless we con-
strue the list as creating mutually exclusive categories. But there
is no need to do so to avoid redundancy because the term “sus-
pended” has application outside the scope of the broader terms.
For example, a suspension of benefits could be a forfeiture, but
not always—as when the suspension is according to provisions
in the plan meeting the requirements for post-retirement employ-
ment in § 29 U.S.C. 1053(a)(3)(B). Because a suspension will
not always be a forfeiture, identification of the two concepts
separately is not redundant, and there is no need to interpret
the concept of forfeiture as excluding suspensions. The same is
true for suspensions and reductions: a suspension will not al-
ways be a reduction in benefits, as when, for example, the sus-
pension is according to the plan as originally conceived. The
reference to suspensions in the notice regulation is therefore not
rendered redundant by interpreting the amendment in this
case as reducing benefits. (For the same reason, there is no
redundancy in identifying suspensions and reductions separately
                                                     (continued...)
14                                                No. 00-3314

  We do not view the omission of a specific reference to
suspensions in the anti-cutback rule as an oversight, but
as unnecessary. Adding a reference to suspensions in
§ 1054(g)(1) (e.g., “The accrued benefit of a participant un-
der a plan may not be decreased [or suspended] by an
amendment of the plan”) or § 1054(g)(2) (e.g., “a plan
amendment which has the effect of . . . eliminating[,]
reducing[, or suspending] an early retirement benefit . . .”),
would be awkward and perhaps overbroad; it is not the
suspension of benefit payments that offends the anti-
cutback rule, but the change (to the detriment of the
participant) in the conditions triggering the suspension,
and this concept is adequately captured by the prohibi-
tion against amendments that reduce benefits.


     2. Legislative history of the Retirement Equity Act.
  The Fund, again relying on Spacek, also points to the
legislative history of the Retirement Equity Act of 1984,
which added paragraph (2)—the provision concerning
amendments that reduce or eliminate early retirement
benefits—to § 1054(g). See Spacek, 134 F.3d at 289-90.
Spacek found instructive the following comment made
by Representative William Clay during the final House
debates on the Retirement Equity Act:
      Nor do those provisions in any way apply to or
      affect the provisions of ERISA section 203(a)(3)(B)
      and code section 411(a)(3)(B) relating to the suspen-
      sion of benefits for postretirement employment,
      including the authorization for multiemployer plans



10
   (...continued)
in 29 U.S.C. § 1342 (trustee of terminated plan may “reduce ben-
efits or suspend benefit payments under the plan, give appropri-
ate notices, amend the plan . . .”).)
No. 00-3314                                                     15

     to adopt stricter rules for the suspension of subsi-
     dized early retirement benefits.
Spacek, 134 F.3d at 289 (quoting 130 Cong. Rec. 23,487
(1984)). The Fifth Circuit concluded that Representative
Clay’s remark means that the anti-cutback rule in § 1054(g)
does not limit the power of the plan to amend the plan
to expand the restrictions on post-retirement employ-
ment. See Spacek, 134 F.3d at 289-90.
  We find Representative Clay’s remark ambiguous at
best on the question of whether amendments concerning
suspensions for disqualifying employment are outside
the coverage of § 1054(g).11 But even if Representative
Clay’s understanding of the anti-cutback rule were consis-
tent with the Fifth Circuit’s—that suspensions upon dis-
qualifying re-employment represent an additional excep-
tion to § 1054(g)—we find nothing in the legislative history
to indicate that anyone else in Congress shared the un-
derstanding attributed to Representative Clay by the
Fifth Circuit. The parties have not identified, and we
have been unable to find, any further reference in the



11
   It is not self-evident that Representative Clay’s reference to
“stricter rules” means rules that are “more strict than before the
plan amendment.” It could also mean that the new provision was
not intended to affect the existing authorization for multiemployer
plans to impose rules relating to suspensions of early retirement
benefits that are stricter than those authorized for benefits
commencing at normal retirement age, which must conform to
the limits in § 203(a)(3)(B). See 29 C.F.R. § 2530.203-3(a)). Sim-
ilarly, Representative Clay’s comment that the new provision will
not affect the ERISA provisions that impose limits on the con-
ditions a plan may place on post-retirement employment could
mean simply that the new provision does not address those
conditions substantively; it does not necessarily mean he believed
that an amendment changing those conditions was outside the
anti-cutback rule.
16                                                  No. 00-3314

legislative history of the Retirement Equity Act to the
exception for suspensions that the Fifth Circuit infers
from Representative Clay’s remarks.12 The absence of any
additional support in the legislative history suggests to
us that the Fifth Circuit gave undue weight to the state-
ment of Representative Clay, which (as interpreted by the
Fifth Circuit) is at odds with the straightforward language
of the statute. See Barnhart v. Sigmon Coal Co., 122 S. Ct.
941, 953-54 (2002) (rejecting interpretation contained in
the floor statements of the statute’s sponsors); Monterey
Coal Co. v. Federal Mine Safety and Health Review
Comm’n, 743 F.2d 589, 596 (7th Cir. 1984) (same); Alex v.
City of Chicago, 29 F.3d 1235, 1239 n.3 (7th Cir. 1994)
(“[I]solated remarks of individual legislators, . . . [can]not be
used to find ambiguity, or contrary intent, in statutory
language that, with respect to a case in hand, is clear on
its own terms without rendering nugatory the ‘plain mean-
ing’ canon of construction.”).13 Accordingly, we conclude
that Representative Clay’s remarks cannot be used to
support an exception to the anti-cutback rule for amend-
ments that expand disqualifying employment.


     3. Treasury Regulation 26 C.F.R. § 1.411(c)-1(f).
  The court in Spacek also found support in 26 C.F.R.
§ 1.411(c)-1(f), a Treasury Department regulation concern-


12
  By contrast, both the House and the Senate Reports discuss
the two exclusions specifically identified in § 1054(g)—for cases
of substantial business hardship and for terminated multi-
employer plans. See H.R. Rep. No. 98-655, pt. 2, at 27 (1984); S.
Rep. No. 98-575, at 30, reprinted in 1984 U.S.C.C.A.N. 2547, 2576.
13
   Moreover, Representative Clay’s statement, on August 9,
1984, was made three days after the Senate had passed the bill,
on August 6, 1984, see P.L. 98-397, further undermining its re-
liability as evidence of Congress’s intent. See Sigmon Coal Co.,
122 S. Ct. at 954 n.15; Monterey Coal Co., 743 F.2d at 597.
No. 00-3314                                                       17

ing the allocation of accrued benefits between employer
and employee contributions. By way of background, the
court first noted that the term “accrued benefit” means the
employees’ benefit as accrued under the plan, expressed in
the form of “an annual benefit commencing at normal
retirement age,” 29 U.S.C. § 1002(23),14 or, for early retire-
ment benefits, the actuarial equivalent of the benefit com-
mencing at normal retirement age. See Spacek, 134 F.3d
at 290 (citing 29 U.S.C. § 1054(c)(3); 26 C.F.R. § 1.411(c)-
1(e)).15 The Treasury regulation relied upon by Spacek,
26 C.F.R. § 1.411(c)-1(f)(1), states that in calculating the
actuarial equivalent of an accrued benefit, “[n]o adjust-
ment . . . is required on account of any suspension of
benefits” if the suspension is permitted under ERISA
§ 203(a)(3)(B)—the section dealing with restrictions on
post-retirement employment.16 According to the Fifth Cir-
cuit, “because the reduction in total benefits paid over
the lifetime of the plan participant as a result of the


14
     The term “accrued benefit” means[,] in the case of a
     defined benefit plan, the individual’s accrued benefit
     determined under the plan and, except as provided in
     section 1054(c)(3) of this title, expressed in the form of
     an annual benefit commencing at normal retirement
     age . . . .
29 U.S.C. § 1002(23).
15
     [I]f an employee’s accrued benefit is to be determined as
     an amount other than an annual benefit commencing at
     normal retirement age, . . . the employee’s accrued
     benefit . . . shall be the actuarial equivalent of such
     benefit . . . .
29 U.S.C. § 1054(c)(3).
16
     No adjustment to an accrued benefit is required on
     account of any suspension of benefits if such suspension
     is permitted under section 203(a)(3)(B) . . . .
26 C.F.R. § 1.411(c)-1(f)(1).
18                                               No. 00-3314

suspension need not be accounted for actuarially in com-
puting the participant’s accrued benefit,” an amend-
ment “authorizing such a suspension does not serve to
decrease the participant’s accrued benefits, and thus can-
not violate § 1054(g).” 134 F.3d at 291.
   This reasoning, however, is inconsistent with the lan-
guage of paragraph (2) of § 1054(g), which provides that
an amendment that has the effect of eliminating or re-
ducing early retirement benefits shall, for purposes of
§ 1054(g), “be treated as reducing accrued benefits.” 29
U.S.C. § 1054(g)(2), ERISA § 204(g)(2) (emphasis added); see
Ahng, 96 F.3d at 1036; Bellas, 221 F.3d at 523. Whether
a benefit is “accrued” for other purposes under ERISA is
irrelevant for purposes of § 1054(g)(2). See Costantino
v. TRW, Inc., 13 F.3d 969, 979-80 (6th Cir. 1994) (“There
is no inconsistency between Defendant’s claim that the
definition of ‘accrued benefits’ excludes [retirement-type]
subsidies, and the [Retirement Equity Act’s] strategy
of protecting subsidies by treating them as ‘accrued bene-
fits’ in several provisions.”); Bellas, 221 F.3d at 523 (“While
the definition of an accrued benefit has not been modified,
Congress did modify section 204(g) in 1984 to the end
that early retirement benefits and retirement-type sub-
sidies were defined as being accrued for purposes of
ERISA’s anti-cutback provisions.”). In fact, it was on this
basis that we overruled our earlier decision in Meridith v.
Allsteel, Inc., 11 F.3d 1354, 1359-60 (7th Cir. 1993), which
held that an amendment reducing early retirement ben-
efits did not violate § 1054(g) because the benefits were
not accrued benefits as defined under 29 U.S.C. § 1002(23).
See Ahng, 96 F.3d at 1036-37. The portion of the regula-
tion relied upon by the court in Spacek, like the general
definition of accrued benefits relied on in Meridith, is
simply irrelevant to our determination of the scope
of § 1054(g)(2), which treats amendments that reduce
early retirement benefits as reducing accrued benefits.
No. 00-3314                                              19

  The Fifth Circuit reasoned, however, that because the
amendment would not decrease “accrued benefits,” then
the amendment could not violate the anti-cutback rule
as applied to full retirement benefits, because for those
benefits, the prohibition is limited to amendments that
decrease “accrued benefits.” See 134 F.3d at 291. Accord-
ing to Spacek, applying the anti-cutback rule to amend-
ments governing suspension of early retirement benefits
would therefore give early retirement benefits greater
protection than full retirement benefits, which is contrary
to Congress’s intent that early retirement benefits re-
ceive the same protection as full retirement benefits. Id.
But Spacek’s observation about Congress’s intent cuts
both ways. The question is, same as what? Other than
perhaps the remarks of Representative Clay (reliance
on which, as we just discussed, is problematic), there is
nothing in the legislative history of the Retirement
Equity Act to suggest that Congress had any specific
understanding about whether amendments affecting
suspensions of full or early retirement benefits would
be covered. And we disagree with Spacek’s key prem-
ise—that for full retirement benefits, 26 C.F.R. § 1.411(c)-
1(f) means that an amendment expanding the condi-
tions triggering a suspension would not be covered by
the anti-cutback rule.
  As Spacek points out, the regulation instructs that in
calculating the accrued benefit, no actuarial adjustment
need be made to account for the decrease in total benefits
paid as a result of the suspension. See 134 F.3d at 290.
This is consistent with ERISA § 203(a)(3)(B), 29 U.S.C.
§ 1053(a)(3)(B), which states that a suspension for cer-
tain post-retirement employment is not a forfeiture. But
it does not necessarily follow that, because no actuarial
adjustment is required, an amendment concerning sus-
pensions cannot decrease accrued benefits. To say that
a suspension is not a forfeiture (or does not decrease
20                                             No. 00-3314

accrued benefits) is not the same as saying that a change
in the rules governing suspensions cannot decrease ac-
crued benefits. In other words, we can conclude from the
regulation that a pre-existing plan provision suspend-
ing benefit payments would not decrease accrued bene-
fits; the regulation says nothing, however, about a change
in the rules regarding suspensions. And if we view “ac-
crued benefits” as including the conditions on receiving
those benefits, then the amendment, by increasing those
conditions, decreases accrued benefits. Spacek’s logic
therefore depends on interpreting the term “accrued bene-
fits” as including only the periodic payment, but exclud-
ing the conditions affecting the participant’s ability to
receive that amount. There is nothing in the statutory
definition that compels this interpretation, and we are
persuaded that our interpretation is closer to ERISA’s
purpose of protecting anticipated benefits. See generally
Hickey, 980 F.2d at 468 (“ERISA protects the benefits
described in the Plan by ensuring that, if a pensioner is
promised a benefit and fulfills the conditions required
to receive it, the pensioner will actually receive the de-
scribed and promised benefit.”); LANGBEIN & WOLK, supra,
at 121-22.
  Another regulation, moreover, supports our conclu-
sion that Spacek’s construction is too narrow. That regula-
tion, 26 C.F.R. § 1.411(d)-4, which contains the Treasury
Department’s interpretation of 26 U.S.C. § 411(d)(6) (the
counterpart of the anti-cutback rule in the Internal Reve-
nue Code), interprets the anti-cutback rule as applying
to amendments that impose further restrictions or in-
crease the conditions affecting benefits that have al-
ready accrued. The regulation begins by defining “section
411(d)(6) protected benefits” as including any benefit
that is described in 26 U.S.C. §§ 411(d)(6)(A) & (B) (the
counterpart in the Internal Revenue Code of the anti-
cutback rule in 29 U.S.C. § 1054(g)). 26 C.F.R. § 1-411(d)-4
Q&A-1. It then provides that:
No. 00-3314                                                    21

     The addition of employer discretion or objective
     conditions with respect to a section 411(d)(6) pro-
     tected benefit that has already accrued violates
     section 411(d)(6). Also, the addition of conditions
     (whether or not objective) or any change to existing
     conditions with respect to section 411(d)(6) pro-
     tected benefits that results in any further restric-
     tion violates section 411(d)(6).
26 C.F.R. 1.411(d)-4 Q&A-7.
  The section of the anti-cutback rule dealing with early
retirement benefits does not limit the prohibition to a
decrease in “accrued benefits,” but rather says that an
amendment that “has the effect of—eliminating or reduc-
ing” benefits will “be treated as reducing accrued benefits.”
29 U.S.C. § 1054(g)(2). Reading this language to include
an amendment increasing conditions is straightforward,
and we decline to abandon this plain reading in favor of
the Fifth Circuit’s interpretation of the term “accrued
benefits,” which is neither compelled by the statutory
definition nor supported by legislative history or other
persuasive authority.17


17
  One final point: in conducting our research we encountered
a sentence in the current Internal Revenue Manual addressing
the question posed in this case. The manual states that “[a]n
amendment that reduces I.R.C. 411(d)(6) protected benefits on
account of 203(a)(3)(B) service does not violate I.R.C. 411(d)(6).”
Internal Revenue Manual 4.72.14.3.5.3(7) (available on WEST-
LAW RIA-IRM database). This statement does not settle the
matter, however. An agency manual is generally entitled only
to whatever deference is due based on its persuasiveness. United
States v. Mead Corp., 533 U.S. 218 (2001); Matz v. Household
Int’l Tax Reduction Inv. Plan, 265 F.3d 572, 575 (7th Cir. 2001).
The single statement in the manual does not tell us anything
about the thoroughness of the agency’s analysis or the validity
                                                     (continued...)
22                                                   No. 00-3314

                      III. CONCLUSION
  Nothing in ERISA, the legislative history of the Re-
tirement Equity Act, or the Treasury regulation relied
upon by the court in Spacek persuades us to depart from
our conclusion that 29 U.S.C. § 1054(g) unambiguously
applies to the amendment in this case, which reduced
plaintiffs’ early retirement benefits by expanding the con-
ditions triggering a suspension of benefit payments. Be-
cause our interpretation of § 1054(g) resolves this appeal,
we need not reach the plaintiffs’ alternative argument
that the Fund trustees’ interpretation of the amend-
ment’s definition of disqualifying employment to include
supervisory work was arbitrary and capricious. The judg-
ment of the district court is REVERSED, and the case is
REMANDED for further proceedings.




17
   (...continued)
of its reasoning, and we have no basis to conclude that it repre-
sents a long-standing agency interpretation. Compare Barnhart
v. Walton, 122 S. Ct. 1265, 1270 (2002). Furthermore, the manual,
although it supports the outcome in Spacek, does not support
its logic. Spacek reasoned that amendments affecting suspen-
sions cannot violate the anti-cutback rule because they cannot
reduce accrued benefits. 134 F.3d at 291. The premise of the
statement in the manual, however, is that such an amendment
“reduces I.R.C. 411(d)(6) protected benefits.” To characterize an
amendment as “reducing I.R.C. 411(d)(6) protected benefits” is
to admit that the amendment is within the anti-cutback rule
of I.R.C. § 411(d)(6) (and its counterpart in 29 U.S.C. § 1054(g)).
The manual’s conclusion that such an amendment does not vio-
late the anti-cutback rule is at odds with the plain language
of the statute, even as interpreted by Spacek, and without
any explanation of its rationale, must be rejected as unpersuasive.
No. 00-3314                                                    23

  CUDAHY, Circuit Judge, dissenting. Judge Williams
for the majority has labored with great skill and ingenuity
to overcome the efforts of Chief Judge Caroline Dineen
King for a Fifth Circuit panel that came out the other way.
See Spacek v. Maritime Ass’n, 134 F.3d 283 (5th Cir.
1998). Though Judge Williams has put as persuasive a
face as may be possible on the majority’s position, I still
find Spacek quite compelling. Spacek, it seems to me,
presents straightforward and plausible arguments, not
susceptible to rebuttal by the sometimes tortured conten-
tions of the majority.
  The first pillar supporting the outcome in Spacek is the
absence of the word “suspend” or its variants from 29
U.S.C. § 1054(g), the anti-cutback rule.1 Yet “suspend” or its
variants appear side-by-side with “reduce” or its variants
in numerous other sections of ERISA. If, as the majority
argues, the concept of reduction includes suspension, then
the use of “suspend” or its variants, in addition to “reduce”
or its variants, in many other ERISA sections is redundant.
There is no doubt that the drafters knew how to include the
concept of suspension, in contrast to that of reduction, when
they wanted to do so. I find this plain meaning argument to
be quite convincing.
  The majority attempts to rebut this argument with
two points. First, it seems to say that a “suspension” is


1
   Section 1054(g)(2) also prohibits the elimination of benefits
but the majority, and the parties on appeal, mainly deal with the
prohibition against the reduction of benefits. Thus, I restrict my
analysis to whether a suspension is a reduction of benefits. In
any event, there is no elimination of benefits in this case. While
it is true that a plan participant will not receive pension pay-
ments when he or she is engaged in disqualifying work, the
entitlement to pension payments is only temporarily lost and
not eliminated. The participant will receive pension payments
again when the disqualifying work is finished.
24                                             No. 00-3314

really a “reduction” because over time a “suspension” of
the receipt of a benefit reduces the economic value of
the total benefits received. Slip op. at 8. Of course,
there is an economic loss from a suspension; if there
were none, there would be no lawsuit. But, that does
not mean that, as used in ERISA, a “suspension” is ex-
actly equivalent to a “reduction” or is included within it.
From the point of view of the recipient on the facts
before us, the suspension of pension payments does not
reduce the recipient’s current income because the tempo-
rarily lost pension income is replaced by earned income
derived, as was the pension, from the very same construc-
tion industry. This elimination of “double-dipping” from
the construction industry’s pockets seems substantially
more equitable, and is certainly less burdensome to the
pension recipient, than would be a reduction in the amount
of the benefit unsupplemented by earned income. Hence,
the broadening of the ban on “double-dipping” seems not
inequitable.
  Second, the majority attempts to dismiss the argument
from redundancy based on the numerous ERISA provi-
sions that contain both the words “reduction” and “suspen-
sion” by distinguishing those provisions as involving
matters other than an amendment purporting to diminish
benefits. Slip op. at 11. Thus, the majority apparently
concludes that if a suspension is pursuant to an amend-
ment that diminishes benefits, then the suspension is
a reduction of benefits. Slip op. at 11. On the other
hand, if a suspension is not pursuant to such an amend-
ment, then, the majority concludes, it is not a reduction
of benefits. Id. I do not follow this logic. While there may
be more than one means of invoking a suspension, what
constitutes a suspension—the meaning or definition of
a suspension—should not change because the suspension
was achieved by one method instead of by another method.
No. 00-3314                                                  25

  The majority’s subsequent argument that § 1054(g) con-
cerns only amendments and thus it only bars suspen-
sions pursuant to an amendment, Slip op. at 14, only
makes sense if a suspension is a reduction of benefits. But,
beside the majority’s ipse dixit, there is nothing to indicate
that a suspension of benefits is a reduction of benefits
as those terms are used in ERISA. Rather, as the analy-
sis of Treasury Regulation 26 C.F.R. § 1.411(c)-1(f), dis-
cussed infra, concludes, a suspension is not a reduction
of benefits based on ERISA’s mode of calculating ac-
crued benefits.
  The legislative history involving the clear comments of
Representative Clay firmly supports the interpretation
based on plain meaning. The effort of the majority to
explain away this comment is unconvincing. The comment
appears to reflect an understanding at the time of the
adoption of the anti-cutback rule that it not apply to
adjustments made by the plan (perhaps in the interest of
the plan’s financial integrity) to the rules involving suspen-
sion of benefits in the event of re-employment in the
construction industry. With respect to the arguments of
the majority depreciating the use of legislative history in
general, these arguments become less weighty in the case
of legislative history that fits so closely with the interpreta-
tion founded on plain meaning.
  The plain meaning is also supported by the Internal
Revenue Manual described by the majority in its foot-
note 17. Again, this bit of authority fits neatly into the
interpretation derived from plain meaning. It is, therefore,
hard to explain away.
  That Spacek’s interpretation reflects the plain meaning
of the statute is supported by the outcome in Whisman v.
Robbins, 55 F.3d 1140 (6th Cir. 1995). In Whisman, the
appellant had qualified for a “ ‘30-and-Out’ pension benefit,
which [was] available to participants with thirty years of
26                                              No. 00-3314

service, regardless of age.” Id. at 1143. He received $1,000
per month under the “30-and-Out” provision until he be-
gan working for the United States Postal Service in 1986,
at which time, his pension benefit was suspended under
the Plan’s re-employment provision. Id. The Sixth Cir-
cuit held that the re-employment provision, which sus-
pends early retirement benefits if the participant is en-
gaged in prohibited employment, was not contrary to the
law. Id. at 1146-47 (citing Gardner v. Central States, South-
east & Southwest Areas Pension Fund, No. 93-3070, 1993
WL 533540 (6th Cir. Dec. 21, 1993) (per curiam)). The court
then dealt with Whisman’s argument invoking the anti-
cutback rule of ERISA.
     Whisman counters that Gardner is inapplicable because
     at the time Whisman applied and qualified for pension
     benefits, [the reemployment provision], adopted in
     1987, was not in effect. According to Whisman, the
     application of the amended reemployment provision
     violates the principle of Constantino v. TRW, Inc., 13
     F.3d 969 (6th Cir. 1994). We disagree. In Constantino,
     this Court held that a plan’s attempt to eliminate
     early retirement subsidies for retirees that had al-
     ready qualified for the subsidy prior to plan amend-
     ment violates the anticutback rules of ERISA and the
     Tax Code. Constantino is based upon an application
     and enforcement of section 204(g) of ERISA, 29 U.S.C.
     § 1054(g), which prohibits employers from amending
     their pension plan to decrease or eliminate early
     retirement benefits or retirement type subsidies. Even
     assuming that the “30-and-Out” benefit contains an
     early retirement subsidy, Whisman’s argument is un-
     persuasive, because § 1054(g) and Constantino involve
     a reduction or elimination of accrued benefits and
     retirement-type subsidies, not a suspension, as is the
     case here.
No. 00-3314                                                      27

Whisman, 55 F.3d at 1147 (emphasis added and footnote
omitted). The court went on to conclude that Whisman
would have lost even under the unamended plan. Id.
While the majority dismisses Whisman as reaching its
conclusion without analysis, perhaps the Whisman court
thought that its conclusion was obvious from the plain
meaning of § 1054(g).
  The majority also seeks to rebut Spacek’s reliance on
Treasury Regulation 26 C.F.R. § 1.411(c)-1(f) to establish
that normal retirement benefits are not protected against
suspension by amendment. The point Spacek makes is
that, if normal retirement benefits are not protected, it
is most unlikely that early retirement benefits would
be protected.
  Initially, to gain some perspective on the status of
early retirement benefits in relation to normal retirement
benefits, one should recognize that early retirees—here
only 39 years old—would be much more likely to go back
to work in construction than people normally retiring in
their sixties. Hence, it would not be at all surprising
that “double-dipping” by early retirees would, perhaps
for reasons of the financial integrity of the plan, be dealt
with more severely (and certainly not less severely) than
would re-employment in the industry by workers retiring
at a normal (and relatively advanced) age.2 It would ap-


2
   The exceptions in the anti-cutback rule, permitting an amend-
ment that decreases accrued benefits in the cases of “substantial
business hardship” or termination of a pension plan, deal more
with business problems facing the firm sponsoring the plan and
not the internal financial integrity of a plan that might be affected
by “double-dipping” even in good economic times. Because sus-
pensions do not decrease accrued benefits, see infra slip op. at 29,
ERISA allows plan administrators more flexibility in adjusting
the provisions for suspensions to maintain the financial integrity
of pension plans. Under the majority’s approach that would lim-
                                                       (continued...)
28                                                  No. 00-3314

pear more likely that normal retirees would be allowed
to retain their pension payments than would early retirees.3
So one might logically expect employment restrictions on
early retirees to be more onerous than those on normal
retirees.
   The Retirement Equity Act (REA), however, added the
language of § 1054(g)(2), and, as Spacek states, “The leg-
islative history of the REA indicates that the fundamen-
tal purpose behind the addition of paragraph (2) was
to afford early retirement benefits and retirement-type
subsidies the same form of protection from reduction
by amendment afforded to accrued benefits.” I am there-
fore in accord with Spacek’s conclusion that, if an amend-
ment, such as the one at issue here, would not violate
§ 1054(g) if it were applied to suspend fully accrued bene-
fits, it plainly cannot violate § 1054(g) if applied to early
retirement benefits. Spacek, in reaching that conclu-
sion, starts with the proposition from the applicable
treasury regulation that, “for the purposes of computing
the actuarial equivalent of a retirement benefit available
at normal retirement age, ‘[n]o adjustment of any ac-
crued benefit is required on account of any suspension of
benefits if such suspension is permitted under section


2
   (...continued)
it the availability of adjustments in suspensions to “substantial
business hardship” or termination of a plan, the plan administra-
tor loses such flexibility.
3
  The significance of age in the policy of retirement systems
towards retirees’ receipt of earnings is exemplified by the rules
of the Social Security system. Retired persons, aged 65 to 70,
lose their benefits if their earned income exceeds a stipulated
amount, but, after they reach age 70, they are allowed to keep all
their earnings in addition to their benefits. See Soc. Sec. Admin.
Pub. No. 05-10069 (March 2002). One may surmise that pen-
sioners are more likely to have significant earnings before age 70
than after.
No. 00-3314                                               29

203(a)(3)(B) of the Employment Retirement Income Security
Act of 1974 [29 U.S.C. § 1053(a)(3)(B)].’ ” Spacek, 134 F.3d
at 290 (quoting 26 C.F.R. § 1.411(c)-1(f)). Therefore, in
figuring a plan participant’s accrued benefit, where early
retirement benefits are involved, the calculation of the
accrued benefit need not account for the decrease in total
benefits paid as a result of a suspension authorized by
29 U.S.C. § 1053(a)(3).
  Spacek then notes the authorization under § 1053(a)(3)(B)
of suspension of accrued benefits based on certain em-
ployment—as is the case here. At this point, Spacek goes
on to conclude that an authorized suspension does not
decrease accrued benefits. And, as earlier noted, to the
extent that an amendment would not violate the anti-
cutback provision rule if applied to fully accrued benefits,
such an amendment cannot, based on the demonstrated
intent of Congress, violate the rule if applied to early
retirement benefits. The logic here seems inescapable.
  As far as I can divine, the majority’s effort at refutation
involves a simple attempt at bootstrapping. The majority
says that the Spacek reasoning is inconsistent with the
language of paragraph (2) of the anti-cutback rule, appar-
ently because this provision requires that amendments
that have the effect of eliminating or reducing early re-
tirement benefits should be treated as reducing accrued
benefits. Slip op. at 18. But, as has been demonstrated
earlier, a “suspension” is not a “reduction” (although the
majority would have it otherwise), and the alleged incon-
sistency therefore disappears. As far as I can determine, the
remainder of the majority’s argument involving accrued
benefits continues to rely on the false equation of “sus-
pension” with “reduction.”
  The majority also adds the point that, even though a
suspension of benefit payments may not decrease accrued
benefits (or become a forfeiture), a change in the rules
30                                             No. 00-3314

governing suspensions may indeed decrease benefits. Slip
op. at 20. This argument misses the mark because
the provisions we are discussing are directed to what is
permissible for changes in the plan. To change the rules
governing suspensions is merely to create a suspension
with a little different design than an earlier one. The
rules addressing the consequences of invoking a suspen-
sion necessarily encompass changes leading to a new
form of suspension.
   The majority’s reliance on 26 C.F.R. § 1.411(d)-4 inter-
preting 26 U.S.C. § 411(d)(6), an analogous anti-cutback
rule in the Internal Revenue Code, is also unconvincing.
Nothing in this regulation refers to a suspension or any-
thing resembling a suspension. The majority seems to
be arguing that the amendment under consideration here
had something to do with “increasing conditions.” But
there is no indication that anything in the cited regula-
tion is relevant to the conditions of a suspension. Rath-
er, the bar against “increasing conditions” appears to be
a bar against increasing eligibility requirements for pen-
sion participation. See 26 C.F.R. § 1.411(d)-4 Q&A-6 (ask-
ing and answering whether a plan may “condition the
availability of a section 411(d)(6) protected benefit on the
satisfaction of objective conditions that are specifically
set forth in the plan”). We have already held that a change
in eligibility requirements could violate the anti-cutback
rule. See Ahng v. Allsteel, Inc., 96 F.3d 1033, 1036-37 (7th
Cir. 1996) (so holding). But the Internal Revenue Man-
ual discussed in footnote 17 of the majority opinion states
unequivocally that an amendment pursuant to ERISA
§ 203(a)(3)(B), 29 U.S.C. § 1053(a)(3)(B), suspending bene-
fits payments for periods of employment, as here, does
not violate the anti-cutback rule of § 411(d)(6). The major-
ity has nothing better to point out in refutation than a
clumsy use of words in drafting some of the provisions of
the manual. The intent of the manual provision, on the
other hand, seems clear.
No. 00-3314                                              31

  Spacek’s analysis relies on straightforward interpreta-
tions of statutory and regulatory language. The majority
seeks to refute it with implausible and unconvincing
arguments that do violence to the clear intent of the
drafters.
  As to considerations of policy and equity, it is true that
my analysis may result in defeating in some instances
the expectations of the plan participants. But this seems
acceptable if they withdraw from retirement and return
to the workforce, later to place additional demands upon
the plan. They suffer no loss of regular income and are
merely deprived of a bonus in the form of a dual recovery
at the expense of the construction industry. Meanwhile,
the financial integrity of the plan may be affected by
continuing to make retirement provisions for partici-
pants who have not really retired.
  I therefore respectfully dissent.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-97-C-006—9-13-02